DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the applicant’s communication received on 9/23/2022.
Instant publication US 20190252045 A1 will be referred to as “Specification” hereinafter.

Claim Status
Claim 4 has been withdrawn.
Claims 1-4 are pending.

Information Disclosure Statement
The information disclosure statement received on 4/15/2019 is being considered by the examiner.

Restriction/Election Acknowledgement
The applicant’s election on Group I (Claims 1-3) with traverse is acknowledged.
The applicant’s traversal is based on alleged statement that “all groups of claims are sufficiently related to each other that an undue burden would not be placed upon the Examiner by maintaining all groups in a single application (see MPEP § 803)”. First, the examiner finds that the applicant merely provides alleged statement rather than explanation of why the groups of claims are sufficiently related to each other that an undue burden would not be placed upon the examiner. Second, the examiner submits that instant application is a national stage application submitted under 35 U.S.C. 371. As such, a Unity of Invention is applicable in the current restriction. 
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claim 4 has been withdrawn as being drawn to a nonelected invention.


Claim Objections
Per claim 1, the applicant is advised to amend the claims “the biological sample” to “the at least one biological sample”; “the infrared spectrometer” to “the at least one infrared spectrometer”; “the support” to “the at least one support”; “the server” to “the at least one server”; and “the device” to “the at least one device”.
The applicant is also advised to amend “these data” should be amended to “the received data” to avoid confusion as there are multiple elements that may be construed as these data recited previously in the claim. 
The term “the infrared spectrum” in “to acquire the infrared spectrum of the biological sample” lack antecedent basis.
The applicant is advised to refrain from using acronym (i.e., OCR) without fully defining the acronym to avoid any confusion.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
OCR system configured to acquire an image of the support and to decode personal data contained in the support and send them to the server (claim 1);
management program for the historical analysis (claim 1) as paragraph discloses the management program as simply “management”;
a system for sending a draft report to be validated (claim 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per claim 1, the claimed expression of “OCR system configured to acquire an image of the support and to decode personal data contained in the support and send them to the server” invokes 112(f) as described above in the claim interpretation section. The Specification discloses that the OCR system is part of the device 104 (i.e. PC or Smartphone connected to the Internet 104 in Fig. 1)(see paragraphs [0025]-[0026]). As such, the functions performed by the OCR system is computer-related functions. The Specification, however, does not show algorithm regards to the function of decoding personal data contained in the support.
Similarly, “management program for the historical analysis” invokes 112(f). The Specification, however, does not show algorithm regards to the function of historical analysis.
Furthermore, the claimed expression of “system for sending a draft report to be validated to an accredited Physician and/or Biologist and/or Chemist and/or Veterinarian before sending it back to the device”. While the system is described as part of the server in the Specification (see paragraph [0027]) and the sending is a non-specialized function of server, the claim is rejected as the specification does not disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The dependent claims are rejected as they depend on claim(s) above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 
In the case of claim 1, the claim recites:
Claim 1. A system for acquisition, transmission and processing data related to biological fluids comprising at least one support configured to acquire at least one biological sample of a patient, at least one infrared spectrometer configured to acquire the infrared spectrum of the biological sample, at least one server connected to the infrared spectrometer by internet and configured to receive the spectrum obtained by the infrared spectrometer, performing a step of post-processing and analysis of received data, characterized in comprising: 
at least one device comprising a camera, and an OCR system configured to acquire an image of the support and to decode personal data contained in the support and send them to the server to be uniquely associated to the analyzed sample, the device being also configured to receive data analyzed from the server and to display these data; and 
a private block/hybrid cloud containing the server, a login system, a management program for the historical analysis carried out, a system for sending a draft report to be validated to an accredited Physician and/or Biologist and/or Chemist and/or Veterinarian, before sending it back to the device.

The scope of the claim is unclear as the structure which goes to make up the device are not organized and correlated in such a manner as to present a complete operative device.
For example, the claim suggests that the system comprises at least one support, at least one infrared spectrometer, at least one server (see lines 1-5 in the claim above). The claim, however, further recites “characterized in comprising: at least one device … and a private block/hybrid cloud”. It is unclear what claimed element is modified by “characterized in comprising …”
It is unclear what claimed element(s) is referred by “them” in “send them to the server”.
Furthermore, it is unclear what claimed element is “performing a step of post-processing and analysis of received data”.
The claim recites, in part, “a private block/hybrid cloud containing the server, a login system, a management program for the historical analysis carried out, a system for sending a draft report to be validated to an accredited Physician and/or Biologist and/or Chemist and/or Veterinarian, before sending it back to the device.” The scope of the claim is unclear as it is unclear what is referred by “it” in the claim, i.e., historical analysis that was carried out or draft report. 
Furthermore, the claim when reciting “sending it back to the device” suggests that “it” was sent from the device. In reading “it” as the historical analysis that has been carried out, the claim is void of any indication that the historical analysis was carried out by the device sent to the system and the system sending the historical analysis back to the device. Similarly, in reading “it” as the draft report, the claim is void of any indication that the device sends the draft report to the system and the system sends the draft back to the device. Rather, the claim merely recites that the OCR system of the device sends the personal data and/or acquire image of the support to the server.
Furthermore, it is unclear as to what claimed element is modified by “before sending it back to the device”, i.e., carrying out of the historical analysis or sending of the draft report.
Also, the term “the historical analysis” lack antecedent basis.
In reference to claimed element of “a private block/hybrid cloud containing the server, a login system, a management program for the historical analysis carried out, a system for sending a draft report to be validated to an accredited Physician and/or Biologist and/or Chemist and/or Veterinarian, before sending it back to the device”, the components of the private block/hybrid cloud are not organized and correlated in such a manner as to present a complete operative device. It is unclear as to whether the login system, the management program, and the system are components of the server or components outside of the server. If outside of the server, how these parts, i.e., the server, a login system, a management program, and a system, are organized and correlated in such a manner as to present a complete operative device, given that the claim suggests that the server receives information from the at least one device (OCR system) and the server provides the data analyzed from the server to the at least one device.
Furthermore, the claim recites multiple data, i.e., biological sample of a patient, infrared spectrum of the biological sample, received data, image of the support, personal data, data analyzed from the server, these data, draft report, etc., in describing the functions of the components. The claim, however, does not illuminate as to how these data are connected to one another in the functions of the recited components.
Claim limitation “OCR system configured to acquire an image of the support and to decode personal data contained in the support and send them to the server”; “management program for the historical analysis”; and “a system for sending a draft report to be validated” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

As per claim 3, the claim recites “at least one quality control block, at least one scans' average calculation block, at least one spots' average calculation block, at least a standardized library, and at least one block comprising machine learning algorithms.” Here, the scope of the claim is unclear as it is unclear what represents “block”, specifically in light of the specification lacking description of what these blocks are other than that they are components of the server (see Fig. 2). For the purpose of compact prosecution, the examiner will interpret as a memory.
The dependent claims are rejected as they depend on claim(s) above.

As an initial matter, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112, second paragraph, it is impossible to properly construe claim scope at this time. See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) ("Because the claims are indefinite, the claims, by definition, cannot be construed."). However, in accordance with MPEP §2173.06 and the USPTO's policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040133086 A1 (“Ciurczak”) in view of US 20160321421 A1 (“Delgrande”).
Per claims 1 and 3, Ciurczak discloses a system for acquisition, transmission and processing data related to biological fluids comprising 
at least one support configured to acquire at least one biological sample of a patient (see Fig. 2B sample 13; ¶0038; ¶0039, invasive device takes blood sample), 
at least one infrared spectrometer configured to acquire the infrared spectrum of the biological sample (¶0040, spectral device), 
at least one server connected to the infrared spectrometer by internet and configured to receive the spectrum obtained by the infrared spectrometer, performing a step of post-processing and analysis of received data (see ¶0040, the spectral device may transmit information regarding spectral scan and/or received constituent value to one or both of the central processing device and a remote processing device via link that includes Internet); and
a private block/hybrid cloud containing the server, a login system, a management program, and system for communicating with the Physician and/or Biologist and/or Chemist and/or Veterinarian (see Fig. 1; ¶0161, central computer for analysis; ¶0160, password for access; ¶0167, password);
wherein the server comprises at least one quality control block, at least one scans' average calculation block, at least one spots' average calculation block, at least a standardized library, and at least one block comprising machine learning algorithms (see ¶0204, storage)(description of what is stored on the storage is non-functional descriptive material).
Ciurczak does not specifically teach at least one device comprising a camera, and an OCR system configured to acquire an image of the support and to decode personal data contained in the support and send them to the server to be uniquely associated to the analyzed sample, the device being also configured to receive data analyzed from the server and to display these data; and a private block/hybrid cloud containing a system for communicating with the device.
Delgrande, however, teaches at least one device comprising a camera, and an OCR system configured to acquire an image of the support and to decode personal data contained in the support and send them to the server to be uniquely associated to the analyzed sample, the device being also configured to receive data analyzed from the server and to display these data and a private block/hybrid cloud containing  the system for communicating with the device (see Fig. 1; Fig. 2B; Fig. 2C; ¶0042, server; ¶0059, identifier tag; ¶0099, camera; ¶0159, camera device to provide operator; ¶0051, provide reports that are useful to the clinician; ¶0054, POC analyzer can commonly be managed by a server … such server can provide connectivity for POC analyzers and management of test results, operators, quality controls, and analyzers; ¶0087, server can be configured to retrieve analytical data from the one or more POC analyzers; ¶0094-¶0095).
Ciurczak teaches sending information to the central computer from the monitoring device as described above. Therefore, it would have been obvious to one of ordinary skill before the effective filing of the claimed invention to substitute one technique for another technique in sending information from the monitoring device to the central computer, and further it would take no more than ordinary creativity for a person of ordinary skill to use technique available, i.e. device use to send information to the private block/cloud comprising the server as taught by Delgrande, as a technique in sending information on obtain from the device to the central computer in Ciurczak (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Ciurczak” and “Delgrande” as applied to claim 1 above, and further in view of US 20130261499 A1 (“Kinssinger”).
As per claim 3, the combination of Ciurczak and Delgrande does not specifically teach wherein the support is a Guthrie paper on which the patient identification data are specified.
Kinssinger, however, teaches Guthrie card that stores samples (see ¶0048). 
Hence, as Kissinger teaches a sample holder that is configured to hold the sample, it would have been obvious to one of ordinary skill before the effective filing of the claimed invention to substitute one holder for another holder in holding biological sample, and further it would take no more than ordinary creativity for a person of ordinary skill to use holder available, i.e. Guthrie card, as a sample holder in the combined prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120046203 A1 discloses linking of patient information using barcode scanner attached to a container that contains patient’s sample;
US 20190300948 A1 discloses Guthrie card on which identification barcodes are added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KIM/Primary Examiner, Art Unit 3685